PER CURIAM.
Carl E. Lockhart petitions this court for a writ of mandamus directing the district court to rule on his 28 U.S.C. § 2241 (1994) petition, asserting the district court has unreasonably delayed action on his petition. Mandamus is a drastic remedy to be used only in extraordinary circumstances, and Lockhart’s petition does not establish extraordinary circumstances warranting mandamus relief. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). Moreover, our review of the district court docket sheet discloses that there has been significant action in this case in the past six months and therefore, there has been no undue delay in the consideration of Lock-hart’s petition. Accordingly, we deny Lockhart’s petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*858fore the court and argument would not aid the decisional process.

PETITION DENIED.